The Honorable Ed J. Harris,  Chairman           Opinion No. H- 563
House Committee on Elections
House of Representatives                        Re: Validity of poll watchers
Austin, Texas 78767                             being paid by a labor union.

Dear Representative   Harris:

        On behalf of the Elections Committee,  you have requested our
opinion concerning certain provisions of the Election Code and the
Campaign Reporting and Disclosure Act of 1973, article 14.01, et seq.,           .
Election Code (Acts 1973, 63rd Leg., ch. 423, p. 1101). Your first
question is whether a labor union may pay a poll watcher.

        The appointment of poll watchers is governed by article 3.05, et
seq., of the Election Code. Article 3.05 permits poll watchers to be
appointed by a candidate, on behalf of a candidate by a political party,
or on behalf of a candidate by a group of voters registered in the pre-
cinct.  We are discussing your question in relation to elections     for
public office, but your attention is also directed to article 3.06 which
involves the appointment of poll-watchers    in elections at which issues
are considered.    There is no statutory authority for a labor union to
appoint a poll watcher.

         Poll watchers serve on behalf of a candidate or issue; their func-
tion “is partisan, not nonpartisan in character. ” Priesler     v. Calcaterra,
243 S. W. 2d 62,65 (MO. 1951); 26 Am. Jur. 2d Elections      $233, p. 65.
A pollwatcher represents the interests of the candidate by or for whom
he is appointed under article 3.05.Since a labor union as such is not
among those authorized to appoint a poll watcher, article 3.07(h), which
allows pollwatchers   to be paid by the interest they represent,   does not
provide for payment by a labor union.




                                    p. 2531
     -



    The Honorable   Ed J. Harris     page 2   (H-563)




             Article 14.04(d) prohibits the making of campaign expenditures
    by any person other than a candidate, his campaign managers, or the
    campaign manager of a political committee,       except for certain expenditures
    by individuals which do not pertain to your questions.      “Expenditures”
    is defined in article 14.01(d)’ as “any payments made or debts and obliga-
    tions incurred by a candidate or political committee involved in an elec-
    tion. ” We believe this definition includes payment of a poll watcher,
    especially in light of article 14.030,   which lists such payments in its
    enumeration of permissible     campaign expenditures.     Consequently,
    article 14.04(d) prohibits the payment of a poll watcher by a labor union.

            Your second que,stion is whether such payments may be made from
    voluntary contributions by union members and others to a union’s political
    education fund.
.
             As previously noted, article 14.04(d) allows expenditures such as
     the payment of poll watchers to be made only by a candidate, his campaign
     managers,   or the campaign manager of a political committee.      It is there-
     fore clear that such an expenditure may not be made from a political
     education fund unless that fund is administered   by a political committee.
    -See, art. 14.01(n), Election Code; Attorney General Opinion H-189(1973).

             Your third question is whether a labor union or its political
    education committee may contribute to a political campaign where such
    a contribution is to be used to pay a poll watcher, and whether such a
    contribution would make the organization a political committee.

              The labor union itself may not make such a contribution. Art.
    14.04(a).    However,   a voluntarily funded organization of its members
    is a “person, ” article 14.01(m), and may make campaign contributions,
    article 14.04(a), to pay a poll watcher.    Such an arrangement has been
    approved under 18 U. S. C. 5 610, which deals with contributions to federal
    campaigns, Pipefitters     Local Union No. 562 v. United States, 407 U. S.
    385 (1972), and is expressly authorized by the Federal Election Campaign
    Act of 1971, which amended 18 U. S. C. 9 610. In allowing contributions by
    such an organization,    the Court required both “a strict segregation of its
    monies from union dues and assessments, ” and that the organization be



                                          p. 2532
The Honorable   Ed J. Harris    page 3     (H-563)




“financed in some sense by the voluntary      donations of employees.      ”
407 U.S. at 409, 414.

       In our opinion these requirements are also essential under
Texas law but where they are satisfied, the voluntary organization
may make campaign contributions.

         Whether or not such a contribution would make the organiza-
tion a political committee under article 14.01(n) and subject to the
Campaign Reporting and Disclosure Act, depends upon whether one of
the “principal and major purposes of the organization . . . is to
collect contributions and make expenditures in political campaigns,
involving measures as well as candidates. ” Attorney General Opinion
H-189 (1973).

                                SUMMARY

                     A labor union may not pay a poll watcher from
                union dues, either directly or indirectly,   through
                a campaign contribution.    However,   a voluntarily
                funded organization of its members could directly
                pay a poll watcher if the organization is a political
                committee,   and could always make indirect pay-
                ment through a campaign contribution.      Such a
                contribution would not make the organization a
                political committee unless one of its major pur-
                poses is to make contributi.ons in support of
                political campaigns or measure*.




                                     e
                                                   Attorney   General   of Texas

                          irst Assistant


C. ROBERT HEATH,        Chairman
Opinion Committee

lg
                                         p. 2533